Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 11/16/2021.  Claims 1-18 are canceled.  Claims 1 and 10 are independent.  Claims 10-18 have been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “said elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element” in claim 2 does not have sufficient support in the original disclosure and is considered as new matter.  Although the drawings show that elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the distal end of said elongate shaft which is greater than a length of the tubular elongated body of the respective anchoring element, but none of the drawings (e.g. Figs. 10E-10G or 11A-11B) show that the elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element.   The specification is silent on the elongated flexible pusher being configured 
The limitation “wherein the distance is greater than twice the length of the tubular elongated body of the respective anchoring element” in claim 3 does not have sufficient support in the original disclosure and is considered as new matter for the same reasons above.  The “distance” has been redefined in the amended claim 2.

The rejection(s) made below are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) stated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catanese, III et al. (US Pub. No.: 2007/0049929).
); and (f) an elongated flexible pusher (116, Figs. 5G, 6E and 6F and Para. [0237]) disposed inside said elongated shaft and being triggerable by said handle (Figs. 5G, 6E and 6F, Paras. [0192] and [0198}, wherein said elongated flexible pusher is fully capable to: bend after exiting the sharp end of said needle, and consecutively push the fin of each of said anchoring elements until the respective anchoring element is ejected out of the sharp end of said .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catanese, III et al. (US Pub. No.: 2007/0049929) as applied to claim 2 above, and further in view of Caborn et al. (US Pub. No.: 2010/0049212).
Regarding claim 6, Catanese, III discloses substantially all the limitations of the claim as taught above but fails to disclose that the handle comprise a control for generating tension on said thread.
Caborn teaches, in the same field of endeavor (apparatus for suturing tissue), a handle (100, Fig. 1) comprising a control (120, Fig. 1) for generating tension on a thread/suture (Paras.  [0075] and [0076]).
Before the effectively filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the handle of Catanese, III to include a control for generating tension on said thread as taught by Caborn in order to facilitate the manipulation of the tension on the suture.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catanese, III et al. (US Pub. No.: 2007/0049929) as applied to claim 7 above, and further in view of Nobles et al. (US Pub. No.: 2002/0087178).
Regarding claim 8, Catanese, III discloses substantially all the limitations of the claim as taught above but fails to disclose a thread severing tube and a thread trapping tube that are disposed inside said elongated shaft and are configured to cut said thread by rotation.

Before the effectively filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Catanese, III to include a thread severing tube and a thread trapping tube that are disposed inside said elongated shaft and are configured to cut said thread by rotation as taught by Nobles as an alternative way of cutting the thread.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6-9 of U.S. Patent No. 9,795,375. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, and 6-9 of U.S. Patent No. 9,795,375 discloses all the limitations of claims 1 and 4-9 of the instant application and the elongated flexible pusher of claims . 

Response to Arguments
.Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 6-7 of the remarks, the limitation “said elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element” in claim 2 does not have sufficient support in the original disclosure and is considered as new matter.  Although the drawings show that elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the distal end of said elongate shaft which is greater than a length of the tubular elongated body of the respective anchoring element, but none of the drawings (e.g. Figs. 10E-10G or 11A-11B) show that the elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element.   The 
In response to the argument(s) on pages 7-10 of the remarks, Catanese, III discloses an elongated flexible pusher (116, Figs. 5G, 6E and 6F and Para. [0237]) disposed inside said elongated shaft and being triggerable by said handle (Figs. 5G, 6E and 6F, Paras. [0192] and [0198}, wherein said elongated flexible pusher is fully capable to: bend after exiting the sharp end of said needle, and consecutively push the fin of each of said anchoring elements until the respective anchoring element is ejected out of the sharp end of said needle and implanted into the tissue (Figs. 3E, 6E, 6F, and 11A-11E, and 13A-13C and Paras. [0192], [0194], and [0196]-[0198].  Said elongated flexible pusher is fully capable to: bend after exiting the sharp end of said needle because the pusher is flexible or bendable as shown in Fig. 5G, and consecutively push the fin of each of said anchoring elements until the respective anchoring element is ejected out of the sharp end of said needle and implanted into the tissue because the pusher, such as shown in Figs. 6E and 6F, is fully capable accommodate the anchoring elements in each of the cavity 124 of the pusher 116 and push the anchoring elements including the fin until the respective anchoring element is ejected out of the sharp end of said needle and implanted into the tissue), wherein the bending of said elongated flexible pusher and the pushing of the respective fin cause the respective anchoring element to travel in a curved route through the tissue (Figs. 5F-5H, Paras. [0192], [0194], and [0196]-[0198], the elongated flexible pusher 116 is fully capable to: bend 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771